STATE OF MICHIGAN

                            COURT OF APPEALS



EMILY R. VARRAN, by next friend, JULIA M.                          FOR PUBLICATION
VARRAN,                                                            October 13, 2015
                                                                   9:10 a.m.
               Plaintiff,

v                                                                  Nos. 321866; 322437
                                                                   Washtenaw Circuit Court
PETER J. GRANNEMAN,                                                LC No. 03-000271-DC

               Defendant-Appellant,
and

DEBORAH GRANNEMAN and JAMES
GRANNEMAN,

               Interveners-Appellees.


Before: RONAYNE KRAUSE, P.J., and MURPHY and SERVITTO, JJ.

SERVITTO, J.

        These matters are before us on remand from our Supreme Court for further consideration
of our June 20, 2014, order dismissing father’s claim of appeal in Docket No. 321866 for lack of
jurisdiction and our July 16, 2014, order dismissing father’s claim of appeal in Docket No.
322437 for the same reason. The Supreme Court directed us to “issue an opinion specifically
addressing the issue of whether an order regarding grandparenting time may affect custody
within the meaning of MCR 7.202(6)(a)(iii), or otherwise be appealable by right under MCR
7.203(A).” Varran ex rel Varran v Granneman, 497 Mich. 928; 856 NW2d 555 (2014); Varran
ex rel Varran v Granneman, 497 Mich. 929; 856 NW2d 555 (2014).

        Plaintiff Emily Varran (“mother”), who is deceased, and father Peter Granneman
(“father”) are the parents of a minor child, “A”, born on November 17, 2002, when the parents
were both minors. The parents never married. The mother initially had custody of A, but when
A was 8 months old he went to live with father, who resided with his parents, intervening
petitioners (“grandparents”). This arrangement continued until 2005 when A was 2 ½ years old.
At that time, grandparents asked father to leave their home due to hostility and conflicts. A
continued to reside with grandparents and father initially visited A once a week at grandparents’
home. Within a few months, father had A with him on Saturday nights at his apartment.


                                               -1-
        Mother passed away in 2007. In 2007, father also began having A with him on Friday
and Saturday nights. In the summer of 2012, A began living with father during the week and
visiting with grandparents every weekend. In the spring of 2013, father reduced A’s visits with
grandparents to every other weekend. In May 2013, father advised grandparents that they would
no longer have overnight visits with A and that any contact between them and A would be under
father’s supervision.

        Grandparents, as intervening petitioners, filed a motion for grandparenting time with A in
June 2013. In a July 2013 order, the trial court awarded grandparents temporary visitation with
A every other weekend from Saturday at 10:00 am to Sunday at 6:00 p.m. and set the matter for
an evidentiary hearing. At the conclusion of the evidentiary hearing, the trial court issued a
written opinion on April 25, 2014, wherein it determined that A would suffer a substantial risk of
future harm to his mental and emotional health if grandparenting time were not granted. The
trial court additionally applied the best interest factors set forth in MCL 722.27b and found that it
was in A’s best interest to allow grandparenting time. The trial court thereafter, on May 30,
2014, entered an order providing grandparents with visitation with A every other Saturday from
10:00 a.m. until Sunday at 6:00 p.m. Father claimed an appeal from the trial court’s April 25,
2014, opinion granting grandparenting time and its May 30, 2014, order setting a specific
grandparenting time schedule. As previously indicated, this Court dismissed both appeals and,
on remand, our Supreme Court directed us to address the issue of “whether an order regarding
grandparenting time may affect custody within the meaning of MCR 7.202(6)(a)(iii), or
otherwise be appealable by right under MCR 7.203(A).” The Supreme Court further directed
that if this Court determines that the lower court order is appealable by right, we shall take
jurisdiction over father’s claims of appeal and address their merits. Varran ex rel Varran, 497
Mich. 928; Varran ex rel Varran, 497 Mich. 929. We consolidated both appeals.

                              I. Application of MCR 7.202(6)(a)(iii)

        The first issue for resolution is, as directed by the Supreme Court, whether an order for
grandparenting time affects custody within the meaning of MCR 7.202(6)(a)(iii), making it
appealable as of right under MCR 7.203(A). The issue of whether this Court has jurisdiction to
hear an appeal is an issue reviewed de novo. Wardell v Hincka, 297 Mich. App. 127, 130; 822
NW2d 278 (2012). The interpretation and application of a court rule is a question of law that
this Court reviews de novo. Haliw v Sterling Heights, 471 Mich. 700, 704; 691 NW2d 753
(2005).

       MCR 7.203(A) provides:

       The court has jurisdiction of an appeal of right filed by an aggrieved party from the
following:

               (1) A final judgment or final order of the circuit court, or court of claims,
       as defined in MCR 7.202(6), except a judgment or order of the circuit court

               (a) on appeal from any other court or tribunal;

               (b) in a criminal case in which the conviction is based on a plea of guilty
       or nolo contendere:
                                                -2-
               An appeal from an order described in MCR 7.202(6)(a)(iii)-(v) is limited
       to the portion of the order with respect to which there is an appeal of right.

               (2) A judgment or order of a court or tribunal from which appeal of right
       to the Court of Appeals has been established by law or court rule.

MCR 7.202(6)(a) defines a “final judgment” or “final order” in a civil case as the following:

              (i) the first judgment or order that disposes of all the claims and
       adjudicates the rights and liabilities of all the parties, including such an order
       entered after reversal of an earlier final judgment or order,

               (ii) an order designated as final under MCR 2.604(B),

              (iii) in a domestic relations action, a postjudgment order affecting the
       custody of a minor,

              (iv) a postjudgment order awarding or denying attorney fees and costs
       under MCR 2.403, 2.405, 2.625 or other law or court rule.

              (v) an order denying governmental immunity to a governmental party,
       including a governmental agency, official, or employee under MCR 2.116(C)(7)
       or an order denying a motion for summary disposition under MCR 2.116(C)(10)
       based on a claim of governmental immunity[.]

        The rules of statutory interpretation apply to the interpretation of court rules. Reed v
Breton, 279 Mich. App. 239, 242; 756 NW2d 89 (2008). The goal of court rule interpretation is to
give effect to the intent of the drafter, the Michigan Supreme Court. Fleet Business Credit, LLC
v Krapohl Ford Lincoln Mercury Co, 274 Mich. App. 584, 591; 735 NW2d 644 (2007). The
Court must give language that is clear and unambiguous its plain meaning and enforce it as
written. Id. Each word, unless defined, is to be given its plain and ordinary meaning, and the
Court may consult a dictionary to determine that meaning. TMW Enterprises, Inc v Dep’t of
Treasury, 285 Mich. App. 167, 172; 775 NW2d 342 (2009).

        On appeal, father and grandparents limit their arguments to whether an order regarding
grandparenting time is a postjudgment order affecting the custody of a minor under MCR
7.202(6)(a)(iii). However, this Court was not tasked by the Supreme Court with only
determining whether an order regarding parenting time was a “final judgment” or “final order”
under MCR 7.202(6)(a)(iii). It was also tasked with determining whether an order regarding
grandparenting time would otherwise be appealable by right under MCR 7.203(A). Varran, 497
Mich. at 929; Varran, 497 Mich. at 928. Under MCR 7.203(A), this Court has jurisdiction of an
appeal filed from a judgment or order of the trial court, as defined in MCR 7.202(6), MCR
7.203(A)(1), or from a judgment or order by which an appeal of right has been established by
law or court rule, MCR 7.203(A)(2). There is no law or court rule providing an appeal by right
from an order regarding grandparenting time. Thus, under MCR 7.203(A), there is only an
appeal by right from an order regarding grandparenting time if the order is a “final order” or
“final judgment” as defined in MCR 7.202(6). MCR 7.203(A)(1).


                                               -3-
        Two definitions of a “final judgment” or “final order” are potentially applicable to the
present case: (1) “the first judgment or order that disposes of all the claims and adjudicates the
rights and liabilities of all the parties, including such an order entered after reversal of an earlier
final judgment, MCR 7.202(6)(a)(i); and (2) “a postjudgment order affecting the custody of a
minor,” MCR 7.202(6)(a)(iii). We will address each in turn.

       The grandparenting time statute provides two ways that an action for grandparenting time
can be commenced. MCL 722.27b(3) provides:

               A grandparent seeking a grandparenting time order shall commence an
       action for grandparenting time, as follows:

               (a) If the circuit court has continuing jurisdiction over the child, the child’s
       grandparent shall seek a grandparenting time order by filing a motion with the
       circuit court in the county where the court has continuing jurisdiction.

              (b) If the circuit court does not have continuing jurisdiction over the child,
       the child’s grandparent shall seek a grandparenting time order by filing a
       complaint in the circuit court for the county where the child resides.

         The grandparents did not commence their action for grandparenting time by filing a
complaint in this matter. Instead, a child custody dispute concerning A was initiated by A’s
mother in the trial court in 2003. Grandparents sought grandparenting time by filing a motion
with the trial court in that case. The trial court found that entry of a grandparenting time order
would be in the best interests of A and entered such an order on May 30, 2014. Because the May
30, 2014, order provided a grandparenting time schedule, it disposed of grandparents’ claim for
grandparenting time and adjudicated the rights and liabilities of father and grandparents. It
cannot be ignored, however, that MCR 7.202(6)(a)(i) specifically defines a “final judgment” or
“final order” to mean “the first judgment or order that disposes of all the claims and adjudicates
the rights and liabilities of all the parties . . . .” (emphasis added). Use of the singular definite
article “the” before “first judgment” contemplates one order in a civil action. See, e.g., Massey v
Mandell, 462 Mich. 375, 382 n 5; 614 NW2d 70 (2000). When A’s mother initiated the custody
case in 2003, the parties to that case were mother and father and the first order that disposed of
the claims and adjudicated all the rights and liabilities of mother and father was the February
2004 consent order regarding custody, parenting time, and support of A. Thus, under the
definition of MCR 7.202(6)(a)(i), the February 2004 consent order was the “final judgment” or
“final order.” Because there was no reversal of the February 2004 consent order, no subsequent
order in the case could be considered a “final judgment” or “final order” under MCR
7.202(6)(a)(i). The May 31, 2014, order in this case is therefore not a “final judgment” or “final
order” under MCR 7.202(6)(a)(i).

        We next turn to whether an order regarding grandparenting time is a postjudgment order
affecting the custody of a minor under MCR 7.202(6)(a)(iii). Helpful to this Court’s resolution
is a review of the few cases that have addressed MCR 7.202(6)(a)(iii). In Thurston v Escamilla,
469 Mich. 1009; 677 NW2d 28 (2004), our Supreme Court determined that a post-divorce
judgment order granting one of the parent’s motion for a change of domicile was an order
affecting the custody of the minor and was thus a final order, appealable by right. In that case,

                                                 -4-
the divorce judgment had previously awarded joint legal and physical custody to both parties and
the change of domicile would allow one of the parties to move, with the child, to New York.

       In Wardell v Hincka, 297 Mich. App. at 132-133, a panel of this Court took a close look at
the definition of “affect” when determining whether the denial of a post-judgment motion for
change of custody was an order “affecting the custody of a minor” under MCR 7.202(6)(a)(iii)
and thus appealable as of right:

       Black's Law Dictionary defines “affect” as “[m]ost generally, to produce an effect
       on; to influence in some way.” Black's Law Dictionary (9th ed.), p. 65. In a
       custody dispute, one could argue, as plaintiff does, that if the trial court's order
       does not change custody, it does not produce an effect on custody and therefore is
       not appealable of right. However, one could also argue that when making
       determinations regarding the custody of a minor, a trial court's ruling necessarily
       has an effect on and influences where the child will live and, therefore, is one
       affecting the custody of a minor. Furthermore, the context in which the term is
       used supports the latter interpretation. MCR 7.202(6)(a)(iii) carves out as a final
       order among postjudgment orders in domestic relations actions those that affect
       the custody of a minor, not those that “change” the custody of a minor. As this
       Court's long history of treating orders denying motions to change custody as
       orders appealable by right demonstrates, a decision regarding the custody of a
       minor is of the utmost importance regardless of whether the decision changes the
       custody situation or keeps it as is. We interpret MCR 7.202(6)(a)(iii) as including
       orders wherein a motion to change custody has been denied.

         In Rains v Rains, 301 Mich. App. 313, 321-22; 836 NW2d 709 (2013), the trial court
awarded the parties joint legal and physical custody of their child in a judgment of divorce. The
judgment also established a parenting-time schedule. A couple of years later, the mother moved
for a change in domicile, seeking to move the child with her to Traverse City and to modify the
parenting time schedule. The father, in response, moved for primary physical custody. The trial
court denied the mother’s request for a change in domicile and this Court found that the mother
presented an appeal from a final order under MCR 7.202(6)(a)(iii), despite the father’s claim that
because the trial court’s decision effectively left the parties’ custody arrangement as it was, it did
not affect the custody of the minor child. The Rains Court based its decision, in part on Wardell,
supra, noting that under Wardell, a trial court need not change a custodial arrangement in order
for its decision to affect custody. Rains, 301 Mich. App. at 323. Rather, the inquiry was “whether
the trial court's order denying plaintiff's motion for a change of domicile influences where the
child will live, regardless of whether the trial court's ultimate decision keeps the custody
situation ‘as is.’ ” Rains, 301 Mich. App. at 321. From Rains and Wardell, it can be gleaned that
where a motion addresses the amount of time a parent spends with a child such that it would
potentially cause a change in the established custodial environment, an order regarding that
motion is a final order under MCR 7.202(6)(a)(iii).

        MCR 7.202(6)(a)(iii) requires that the order, to be considered a final order appealable by
right affects the “custody” of the minor child. “Custody,” like “affect,” is not defined in Chapter
7 of the Michigan Court Rules. The term “custody,” as used in the family law context is,
however, defined in Black’s Law Dictionary (10th ed) as the following:

                                                 -5-
               The care, control, and maintenance of a child awarded by a court to a
       responsible adult. Custody involves legal custody (decision-making authority)
       and physical custody (caregiving authority), and an award of custody [usually]
       grants both rights . . . .



Further, “the Child Custody Act draws a distinction between physical custody and legal custody:
Physical custody pertains to where the child shall physically ‘reside,’ whereas legal custody is
understood to mean decision-making authority as to important decisions affecting the child’s
welfare.” Grange Ins Co of Mich v Lawrence, 494 Mich. 475, 511; 835 NW2d 363 (2013). We
recognize that the Michigan cases thus far addressing MCR 7.202(6)(a)(iii) have addressed
physical custody and have thus focused their inquiries on the effect that would take place on
where the child would live. It would thus be tempting to conclude that this Court rule only
comes into play when the physical custody of a child is at issue. Although there is a distinction
between physical and legal custody, MCR 7.202(6)(a)(iii) contains no distinguishing or limiting
language. Based on the plain language of the terms used in MCR 7.202(6)(a)(iii) then, a
“postjudgment order affecting the custody of a minor” is an order that produces an effect on or
influences in some way the legal custody or physical custody of a minor.

        The grandparenting time statute, MCL 722.27b, does not grant legal custody or physical
custody of a child to a grandparent who has obtained a grandparenting time order. Thus, an
order for grandparenting time cannot alter or change the legal custody or physical custody of a
child. But that does not mean that an order for grandparenting time cannot affect (i.e., produce
an effect on or influence) the custody of a child. In Thurston, 496 Mich. at 1009, for example,
despite the fact that the trial court’s order that granted the mother’s motion for change in
domicile did not alter the award of joint legal and physical custody, the Supreme Court still held
that the order was one affecting the custody of a minor.

        According to father, an order for grandparenting time is one that affects the custody of a
minor because it interferes with a parent’s right to determine the care, custody, and control of his
or her child. A parent has a fundamental right, one that is protected by the Due Process Clause
of the Fourteenth Amendment, to make decisions concerning the care, custody, and control of his
or her child. Troxel v Granville, 530 U.S. 57, 66; 120 S. Ct. 2054; 147 L. Ed. 2d 49 (2001) (opinion
of O’Connor, J.); In re Sanders, 495 Mich. 394, 409; 852 NW2d 524 (2014). It cannot be
disputed that a grandparenting time order interferes with a parent’s fundamental right to make
decisions concerning the care, custody, and control of a child. Although a parent has denied
grandparenting time, a grandparent may obtain an order for grandparenting time if the
grandparent proves by a preponderance of the evidence that the denial of grandparenting time
will create a substantial risk of harm to the child and if the trial court finds by a preponderance of
the evidence that a grandparenting time order is in the child’s best interests. MCL 722.27b(4)(b),
(6). Because a grandparenting time order overrides a parent’s legal decision to deny
grandparenting time, a grandparenting time order interferes with a parent’s fundamental right to
make decisions concerning the care, custody, and control of his or her child. Thus, where a
parent has legal custody of the child, an order regarding grandparenting time is a postjudgment
order affecting the custody of a minor. MCL 7.202(6)(a)(iii). Because father had legal custody


                                                 -6-
of A, we hold that the May 30, 2014, order was a “final judgment” or “final order” under MCL
7.202(6)(a)(iii) and, therefore, appealable by right, MCR 7.202(A)(1).

        It is true, as the dissent points out, that the award or denial of grandparenting time did not
change the legal custody arrangement between father and now-deceased mother and did not
deprive father of sole legal custody of A. But a “change” in custody is not what is required
under MCR 7.202(6)(a)(iii)—the language of the rule requires only an order “affecting” the
custody, which is materially different. Furthermore, it cannot be ignored that this dispute does
not concern a motion to resolve a postjudgment dispute between two parents. Generally, where
postjudgment custody issues warrant the trial court’s involvement it is because the two people
who have the same fundamental rights to the care and custody of the same child (including
decision-making authority) are at odds and the court is required to resolve a stalemate. In this
case, however, the dispute concerns the trial court’s award of visitation to a third party—one
who is not vested with the same fundamental rights that are ordinarily reserved only for
parents—and against the express decision of A’s only living parent and thus the only parent with
legal and physical custody. Moreover, during those periods of visitation, this third party will
impliedly have at least some of the rights generally reserved to legal and custodial parents
(whether to and how to treat the child if he is not feeling well, whether to expose the child to
religion and religious practices, what persons, television programs and movies to expose the
child to, etc.).

       Based on the above and pursuant to the Supreme Court’s remand order in Docket No.
322437, we thus take jurisdiction over father’s claim of appeal and address the merits of the
arguments raised by father. We will also treat the claim of appeal in Docket No. 321866 as an
application for leave to appeal and grant it.

                       II. Constitutionality of Grandparenting Time Statute

       Father argues on appeal that that the grandparenting time statute is unconstitutional. We
disagree.

        This Court reviews constitutional issues de novo. Mahaffey v Attorney General, 222
Mich. App. 325, 334; 564 NW2d 104 (1997). Statutes are presumed constitutional, and this Court
has a duty to construe a statute as constitutional unless its unconstitutionality is clearly apparent.
Mayor of Cadillac v Blackburn, 306 Mich. App. 512, 516; 857 NW2d 529 (2014). The burden of
proving that a statue is unconstitutional is on the party challenging the statute. In re Request for
Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479 Mich. 1, 11; 740 NW2d 444
(2007).

        The Fourteenth Amendment of the United States Constitution, US Const, Am XIV,
prohibits a state from depriving any person of life, liberty, or property, without due process of
law. In re Sanders, 495 Mich. at 409. This promise of due process includes “a substantive
component that provides heightened protection against government interference with certain
fundamental rights and liberty interests.” Id. (quotation omitted). Among these fundamental
rights is the right of parents to make decisions concerning the care, custody, and control of their
children. Id. In other words, “[p]arents have a significant interest in the companionship, care,
custody, and management of their children, and the interest is an element of liberty protected by

                                                 -7-
due process.” In re JK, 468 Mich. 202, 210; 661 NW2d 216 (2003), reh den 468 Mich. 1239
(2003).

       MCL 722.27b(4) provides:

             All of the following apply to an action for grandparenting time under
       [MCL 722.27b(3)]:

                                               ***

              (b) In order to give deference to the decisions of fit parents, it is presumed
       in a proceeding under this subsection that a fit parent’s decision to deny
       grandparenting time does not create a substantial risk of harm to the child’s
       mental, physical, or emotional health. To rebut the presumption created in this
       subdivision, a grandparent filing a complaint or motion under this section must
       prove by a preponderance of the evidence that the parent’s decision to deny
       grandparenting time creates a substantial risk of harm to the child’s mental,
       physical, or emotional health. If the grandparent does not overcome the
       presumption, the court shall dismiss the complaint or deny the motion.

              (c) If a court of appellate jurisdiction determines in a final and
       nonappealable judgment that the burden of proof described in subdivision (b) is
       unconstitutional, a grandparent filing a complaint or motion under this section
       must prove by clear and convincing evidence that the parent’s decision to deny
       grandparenting time creates a substantial risk of harm to the child’s mental,
       physical, or emotional health to rebut the presumption created in subdivision (b).

        Father argues that the parenting time statute is unconstitutional because of the use of
preponderance of the evidence standard. He contends that use of a clear and convincing
evidence standard is necessary to protect a parent’s fundamental right to make decisions
concerning the care, custody, and control of their children. While father contends that the statute
is unconstitutional both on its face and as applied to the present case, his argument, as presented,
is actually only a facial challenge. “To make a successful facial challenge to the constitutionality
of a statute, the challenger must establish that no set of circumstances exists under which the act
would be valid.” Judicial Attorneys Ass’n v Michigan, 459 Mich. 291, 303; 586 NW2d 894
(1998). In contrast, an as-applied challenge “alleges a present infringement or denial of a
specific right or of a particular injury in process of actual execution of government action.”
Bonner v Brighton, 495 Mich. 209, 223 n 27; 848 NW2d 380 (2014).

        “The function of a standard of proof, as that concept is embodied in the Due Process
Clause and in the realm of factfinding, is to instruct the factfinder concerning the degree of
confidence our society thinks he should have in the correctness of factual conclusions for a
particular type of adjudication.” Cruzan v Director, Missouri Dep’t of Health, 497 U.S. 261, 282;
110 S. Ct. 2841; 111 L. Ed. 2d 224 (1990) (quotations omitted). “[I]n any given proceeding, the
minimum standard of proof tolerated by the due process requirement reflects not only the weight
of the private and public interests affected, but also a societal judgment about how the risk of
error should be distributed between the litigants.” Santosky v Kramer, 455 U.S. 745, 755; 102 S

                                                -8-
Ct 1388; 71 L. Ed. 2d 599 (1982). “Thus, while private parties may be interested intensely in a
civil dispute over money damages, application of a ‘fair preponderance of the evidence’ standard
indicates both society’s ‘minimal concern with the outcome’ and a conclusion that the litigants
should ‘share the risk of error in roughly equal fashion.’ ” Id. The United States Supreme Court
has mandated an intermediate standard of proof—clear and convincing evidence—when the
individual interests at stake are both “particularly important” and “more substantial than mere
loss of money.” Id. In Santosky, the United States Supreme Court held that a state, before it
may terminate parental rights, must support its allegations by clear and convincing evidence. Id.
at 747-748, 768-770.

        Father is correct that citing Troxel v Granville, 530 U.S. 57, the Supreme Court has
recognized that one of the oldest recognized liberty interests is that of a parent to determine the
care, custody and control, including the associations of their children. While the Supreme Court
in Troxel did address a grandparent visitation statute and find it unconstitutional, the statute in
this case is not contrary to Troxel.

         In Troxel, 530 U.S. at 57, a Washington statute provided that “[a]ny person may petition
the court for visitation rights” and that “[t]he court may order visitation rights for any person
when visitation may serve the best interest of the child.” Under this statute, the grandparents
moved for greater visitation with their two granddaughters than the children’s mother would
allow. The trial court granted the requested visitation. The United States Supreme Court held
that the Washington statute was unconstitutional. According to the Court, the Washington
statute when applied to the case, infringed on the mother’s fundamental rights as a parent. Id. at
67-68, 72-73. It was never alleged, and there was no finding, that the mother was an unfit
parent. Id. This was important, the Court stated, because “there is a presumption that fit parents
act in the best interests of their children.” Id. at 68. The Court explained that the problem was
not that the trial court intervened but that when it did, it gave no special weight to the mother’s
determination of her daughters’ best interests. Id. at 69. “[I]f a fit parent’s decision of the kind
at issue here becomes subject to judicial review, the court must accord at least some special
weight to the parent’s own determination.” Id. at 70. The Court also noted that there was no
allegation that the mother ever sought to preclude all visitation, and the trial court gave no
weight to the mother’s acquiescence to some visitation. Id. The Court concluded that the
Washington statute was unconstitutional as applied because it failed to accord the determination
of the mother, a fit parent, any material weight. Id. at 72. According to Troxel, then, in order to
protect a parent’s fundamental right to raise his or her children, a visitation statute must require
that the trial court accord deference to the decisions of a fit parent regarding third-party
visitation.

       Here, the grandparenting time statute requires that a trial court accord deference to a fit
parent’s decision to deny grandparenting time. There is a presumption that a fit parent’s decision
to deny grandparenting time does not create a substantial risk of harm to the child. MCL
722.27b(4). To rebut this presumption, a grandparent must prove by a preponderance of the
evidence that the parent’s decision creates a substantial risk of harm to the child. Id. Thus, the
grandparenting time statute does not allow a trial court to grant grandparenting time simply
because it disagrees with the parent’s decision. It thus abides by the Troxel deference
requirement. The extent of deference that must be accorded, however, was not discussed in


                                                -9-
Troxel and forms the heart of father’s argument—that the amount of deference required by the
statute is inadequate and thus renders the statute unconstitutional.

        On this issue, father relies principally on Hunter v Hunter, 484 Mich. 247; 771 NW2d 694
(2009). In Hunter, 484 Mich. 247, the Supreme Court addressed the conflicting presumptions
that arise under the CCA when there is a custody dispute between a parent and a third-party with
whom a child has an established custodial environment. Under MCL 722.25(1), in a custody
dispute between a parent and a third party, a court “shall presume that the best interests of the
child are served by awarding custody to the parent or parents, unless the contrary is shown by
clear and convincing evidence.” Id. at 258. Under MCL 722.27(1)(c), a court may not modify a
previous custody order or issue a new custody order so as to change the established custodial
environment unless there is clear and convincing evidence that the change is in the best interest
of the child. Id. at 259. The Supreme Court held that, in order to protect a fit parent’s
fundamental constitutional rights, the parental presumption of MCL 722.25(1) must control over
the presumption in favor of an established custodial environment in MCL 722.27(1)(c). Id. at
263-264. The Supreme Court then addressed a “remaining constitutional question” regarding the
amount of deference due under Troxel to fit parents. Id. at 264. It concluded that MCL
722.25(1) provided sufficient deference to fit parents’ fundamental rights to the care, custody,
and management of their children because it requires, in order to rebut the parental presumption,
clear and convincing evidence that custody by the parent is not in the child’s best interests. Id. at
264-265. The Supreme Court summarized the clear and convincing evidence standard:

               The clear and convincing evidence standard is “the most demanding
       standard applied in civil cases . . . . This showing must “ ‘produce[] in the mind
       of the trier of fact a firm belief or conviction as to the truth of the allegations
       sought to be established, evidence so clear, direct and weighty and convincing as
       to enable [the fact-finder] to come to a clear conviction, without hesitancy, of the
       truth of the precise facts in issue.’ ” [Id. at 265.]

The Supreme Court concluded that requiring a third party to establish by clear and convincing
evidence that it is not in the child’s best interests for the parent to have custody “was entirely
consistent with Troxel’s holding.” Id. It explained: “Although a fit parent is presumed to act in
his or her child’s best interests, a court need give the parent’s decision only a ‘presumption of
validity’ or ‘some weight.’ That is precisely what MCL 722.25(1) does when it requires clear
and convincing evidence to rebut the presumption.” Id.

        Hunter is minimally instructive in the present case. The Supreme Court in Hunter merely
concluded that MCL 722.25(1) provided sufficient deference to a fit parent’s fundamental rights
to the care, custody, and management of a child because it required, in order to rebut the parental
presumption, clear and convincing evidence that custody by the parent was not in the child’s best
interest. However, in Hunter, a preponderance of the evidence standard was not at issue, nor was
it ever discussed. The Supreme Court never said that a clear and convincing evidence standard,
rather than a preponderance of the evidence standard, was constitutionally mandated. It simply
stated that the standard, as stated in the statute was sufficient.

       As previously stated, the grandparenting time statute is consistent with Troxel. Because
the grandparenting time statute presumes that a fit parent’s decision to deny grandparenting time

                                                -10-
does not create a substantial risk of harm to the child, and because it requires a grandparent to
prove by a preponderance of the evidence that the parent’s decision creates a substantial risk of
harm to the child, the statute gives deference to the decisions of a fit parent. DeRose v DeRose,
469 Mich. 320, 332; 666 NW2d 636 (2003).1 It does not allow the trial court to grant
grandparenting time simply because it disagrees with the parent’s decision. Id. A parent’s
fundamental right to make decisions concerning the care, custody, and control of their children is
not most at jeopardy when a grandparent petitions a court for grandparenting time. See Hunter,
484 Mich. at 269. An order granting grandparenting time does not sever, permanently and
irrevocably, a parent’s parental rights to a child, and it remains subject to modification and
termination. Thus, we conclude that, because due process concerns are not at their highest in
cases involving requests for grandparenting time, see id., the requirement that grandparents, in
order to rebut the presumption given to a fit parent’s decision, prove by a preponderance of the
evidence that the parent’s decision to deny grandparenting time creates a substantial risk of harm
to the child is sufficient to protect the fundamental rights of parents. Father’s facial challenge to
the constitutionality of the grandparenting statute thus fails.

                                  III. Subject Matter Jurisdiction

        Father next contends that the trial court lacked jurisdiction to hear grandparents motion
for grandparenting time. We disagree.

        As explained in Issue I, supra, there are two ways that an action for grandparenting time
can be commenced: (1) “[i]f the circuit court has continuing jurisdiction over the child, the
child’s grandparent shall seek a grandparenting time order by filing a motion with the circuit
court in the county where the court has continuing jurisdiction” and (2) “[i]f the circuit court
does not have continuing jurisdiction over the child, the child’s grandparent shall seek a
grandparenting time order by filing a complaint in the circuit court for the county where the child
resides.” MCL 722.27b(3).

      Father argues that the trial court lacked subject-matter jurisdiction over grandparents’
motion for grandparenting time because it did not have continuing jurisdiction over A.
According to father, the trial court did not have continuing jurisdiction over A because father
was awarded sole legal and physical custody over A in 2004 and mother died in 2007.

       Subject-matter jurisdiction:


1
  The Legislature rewrote the grandparenting time statute in 2004 (2004 PA 542) after the
DeRose Court, 469 Mich. at 333-334, held that the grandparenting time statute was
unconstitutional under Troxel because it did not require that any deference be given to the
decisions that a fit parent makes for his or her child. The Legislature included MCL
722.27b(4)(a) in the rewritten grandparenting time statute so that the statute would comply with
Troxel and DeRose. See Keenan v Dawson, 275 Mich. App. 671, 678-679,; 739 NW2d 681
(2007) where this Court stated that Troxel and DeRose “directly led to the 2004 amendment of
MCL 722.27b” and that, in response to the those decisions, the Legislature attempted to correct
the constitutional infirmities of the grandparenting time statute.


                                                -11-
       is the right of the court to exercise judicial power over that class of cases, not the
       particular case before it, but rather the abstract power to try a case of the kind or
       character of the one pending; and not whether the particular case is one that
       presents a cause of action, or under the particular facts is triable before the court
       in which it is pending, because of some inherent facts which exist and may be
       developed during the trial. [Joy v Two-Bit Corp, 287 Mich. 244, 253-254; 283
N.W. 45 (1938) (quotation omitted).]

A trial court’s lack of subject-matter jurisdiction renders a trial court’s judgment void. Bowie v
Arder, 441 Mich. 23, 56; 490 NW2d 568 (1992); Altman v Nelson, 197 Mich. App. 467, 472-473;
495 NW2d 826 (1992). However, the only support father has cited in support of his argument is
an unpublished opinion per curiam of the Court of Appeals. Unpublished decisions are not
binding upon the Court. MCR 7.215(C)(1).

        Trial courts have subject-matter jurisdiction over child custody disputes. Bowie, 441
Mich. at 39. Additionally, the power to hear and decide requests by a child’s grandparents for
grandparenting time has not been prohibited or given exclusively to another court. See id.
Pursuant to the CCA, when a child custody dispute has been submitted to the trial court, either as
an original action under the CCA or has arisen incidentally from another action in the trial court,
the trial court may, among other actions, “upon petition consider the reasonable grandparenting
time of maternal or paternal grandparents as provided in [MCL 722.27b.]” MCL 722.27(f).
Accordingly, the trial court had subject-matter jurisdiction to hear grandparents’ motion for
grandparenting time. It had the right to exercise judicial power over requests by a child’s
grandparents for grandparenting time. Joy, 287 Mich. at 253-254.

                                IV. Interpretation of MCL 722.27b

        Father contends that to obtain grandparenting time under the statute, a grandparent must
first demonstrate that a fit parent’s decision to deny grandparenting time creates a substantial risk
of harm to the child and that he did not deny, i.e., refuse or reject all visitation between
grandparents and A. According to father, grandparents are thus not eligible for relief under MCL
722.27b and the trial court erred in interpreting the word “deny” in any other manner in order to
allow relief.

        “Orders concerning grandparenting time must be affirmed on appeal unless the trial
court’s findings of fact were against the great weight of the evidence, the court committed a
palpable abuse of discretion, or the court made a clear legal error on a major issue.” Keenan v
Dawson, 275 Mich. App. 671, 679; 739 NW2d 681 (2007). Issues of statutory interpretation are
questions of law. Koontz v Ameritech Servs, Inc, 466 Mich. 304, 309; 645 NW2d 34 (2002).
Questions of law are reviewed for clear legal error. McCain v McCain, 229 Mich App 123,125;
580 NW2d 485 (1998). “Clear legal error occurs when the trial court errs in its choice,
interpretation, or application of the existing law.” Sturgis v Sturgis, 302 Mich. App. 706, 710; 840
NW2d 408 (2013).

       The goal of judicial interpretation of statutes is to ascertain and give effect to the intent of
the Legislature. Tevis v Amex Assurance Co, 283 Mich. App. 76, 81; 770 NW2d 16 (2009), lv den
485 Mich. 926 (2009). The rules of statutory construction serve as guides to assist in determining

                                                 -12-
legislative intent with a greater degree of certainty. Niles Twp v Berrien Co Bd of Comm’rs, 261
Mich. App. 308, 313; 683 NW2d 148 (2004). Statutory language should be reasonably construed,
keeping in mind the purpose of the statute. Rose Hill Ctr, Inc v Holly Twp, 224 Mich. App. 28,
32; 568 NW2d 332 (1997). Once the intention of the Legislature is discovered, it must prevail
over any conflicting rule of statutory construction. Thompson v Thompson, 261 Mich. App. 353,
362 n 2; 683 NW2d 250 (2004).

       The first criterion in determining legislative intent is the language of the statute. Tevis,
283 Mich. App. at 81. If the language of the statute is unambiguous, the Legislature is presumed
to have intended the meaning clearly expressed, and a court must enforce the statute as written.
Ameritech Publishing, Inc v Dep’t of Treasury, 281 Mich. App. 132, 136; 761 NW2d 470 (2008),
lv den 482 Mich. 1071 (2008). Every word of a statute is presumed to have some meaning, and
this Court must avoid an interpretation that renders any part of the statute surplusage or nugatory.
Mich Farm Bureau v Dep’t of Environmental Quality, 292 Mich. App. 106, 132; 807 NW2d 866
(2011). Effect should be given to every sentence, phrase, clause, and word. Id. Each word,
unless defined, is to be given its plain and ordinary meaning, and the Court may consult a
dictionary to determine that meaning. TMW Enterprises, Inc, 285 Mich. App. at 172.
Additionally, “a court may read nothing into an unambiguous statute that is not within the
manifest intent of the Legislature as derived from the words of the statute itself.” Roberts v
Mecosta Co Gen Hosp, 466 Mich. 57, 63; 642 NW2d 663 (2002).

        Another rule of statutory construction is that statutory provisions are not to be read in
isolation. Robinson v Lansing, 486 Mich. 1, 15; 782 NW2d 171 (2010). Rather, to discern the
true intent of the Legislature, statutory provisions must be read as a whole. Id.

       Father’s argument is premised upon MCL 722.27b(4) which states, in relevant part, as
follows:

       All of the following apply to an action for grandparenting time under [MCL
       722.27b(3)]:

                                               ***

               (b) In order to give deference to the decisions of fit parents, it is presumed
       in a proceeding under this subsection that a fit parent’s decision to deny
       grandparenting time does not create a substantial risk of harm to the child’s
       mental, physical, or emotional health. To rebut the presumption created in this
       subdivision, a grandparent filing a complaint or motion under this section must
       prove by a preponderance of the evidence that the parent’s decision to deny
       grandparenting time creates a substantial risk of harm to the child’s mental,
       physical, or emotional health. If the grandparent does not overcome the
       presumption, the court shall dismiss the complaint or deny the motion. [Emphasis
       added.]

However, MCL 722.27b(1) provides:

              A child’s grandparent may seek a grandparenting time order under 1 or
       more of the following circumstances:
                                               -13-
               (a) An action for divorce, separate maintenance, or annulment involving
       the child’s parents is pending before the court.

              (b) The child’s parents are divorced, separated under a judgment of
       separate maintenance, or have had their marriage annulled.

              (c) The child’s parent who is a child of the grandparents is deceased.

               (d) The child’s parents have never been married, they are not residing in
       the same household, and paternity has been established by the completion of an
       acknowledgment of parentage under the acknowledgment of parentage act, 1996
PA 305, MCL 722.1001 to 722.1013, by an order of filiation entered under the
       paternity act, 1956 PA 205, MCL 722.711 to 722.730, or by a determination by a
       court of competent jurisdiction that the individual is the father of the child.[2]

               (e) Except as otherwise provided in [MCL 722.2b(13)], legal custody of
       the child has been given to a person other than the child’s parent, or the child is
       placed outside of and does not reside in the home of a parent.

              (f) In the year preceding the commencement of an action under subsection
       (3) for grandparenting time, the grandparent provided an established custodial
       environment for the child as described in [MCL 722.27], whether or not the
       grandparent had custody under a court order.

       Nothing in MCL 722.27b(1), which sets forth when a grandparent may seek a
grandparenting time order, requires that there be a denial of grandparenting time before a
grandparent may seek a grandparenting time order. In the present case, grandparents brought
their motion for grandparenting time pursuant to MCL 722.27b(1)(d) and (f). Father has never
disputed that, under MCL 722.27b(1)(d) and (f), grandparents could seek an order for
grandparenting time. Thus, under MCL 722.27b(1), grandparents could seek an order of
grandparenting time irrespective of whether father had completely denied them all
grandparenting time with A.          Additionally, MCL 722.27b(4)(b) was included in the
grandparenting time statute so that the statute would no longer be constitutionally infirm. See
Keenan, 275 Mich. App. at 678-679. To withstand a constitutional challenge under Troxel and
DeRose, a grandparenting time statute must require that a trial court give deference to a fit
parent’s decision regarding visitation between his or her child and the child’s grandparent. See
DeRose, 469 Mich. at 332-333. The Legislature’s intent in enacting MCL 722.27b(4)(b), then,
was not to set forth requirements for when a grandparent could seek an order for grandparenting
time (as it had already done in MCL 722.27b(1)), but merely to provide a scheme where a
parent’s decision regarding visitation was given deference. This is the only logical conclusion



2
  MCL 722.27b(2) prohibits a trial court from allowing the parent of a father who never married
the child’s mother from seeking an order for grandparenting time if the father’s paternity has
never been established.


                                              -14-
when the grandparenting time statute is read as a whole and when the historical context and
development of MCL 722.27b(4)(b) is considered.

                                       V. Expert Testimony

       Father argues that the trial court, upon concluding that grandparents’ expert, Dr.
Fishman’s, testimony was not reliable, erred when it considered the statements that A made to
Dr. Fishman as evidence. We disagree.

         A trial court’s decision regarding the admissibility of expert testimony is reviewed for an
abuse of discretion, Surman v Surman, 277 Mich. App. 287, 304-305; 745 NW2d 802 (2007), as
are all trial court’s evidentiary decisions, Taylor v Kent Radiology, PC, 286 Mich. App. 490, 519;
780 NW2d 900 (2009). A trial court abuses its discretion if its decision results in an outcome
outside the range of principled outcomes. Surman, 277 Mich. App. at 305.

       MRE 702 provides:

               If the Court determines that scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the evidence or to determine a
       fact in issue, a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or otherwise if
       (1) the testimony is based on sufficient facts or data, (2) the testimony is the
       product of reliable principles and methods, and (3) the witness has applied the
       principles and methods reliably to the facts of the case.

Under MRE 702, a trial court must act as a gatekeeper to ensure that all expert opinion testimony
is reliable. Gilbert v DaimlerChrysler Corp, 470 Mich. 749, 783; 685 NW2d 391 (2004). MRE
702 incorporates the standards of reliability that were described in Daubert3 by the United States
Supreme Court. Edry v Adelman, 486 Mich. 634, 639; 786 NW2d 567 (2010). Under Daubert, a
trial court must ensure that all expert opinion testimony is relevant and reliable. Id. at 640. A
trial court must determine the reliability of expert opinion testimony before the testimony may be
admitted. Tobin v Providence Hosp, 244 Mich. App. 626, 647; 624 NW2d 548 (2001).

       The trial court initially qualified Dr. Fishman, a licensed, practicing psychologist, as an
expert pursuant to MRE 702, and permitted her to testify as such. Dr. Fishman had been asked
by grandparents to offer an expert opinion regarding the effect on A if he was not allowed to see
grandparents. To reach an opinion, Dr. Fishman met with grandparents and A on several
occasions. In a later order, the trial court disqualified Dr. Fishman as an expert, finding that her
methods and opinions did not meet Daubert standards and indicated that it would disregard Dr.
Fishman’s expert opinions.4 Nonetheless, in finding that there was a substantial risk of harm to


3
  Daubert v Merrell Dow Pharmaceuticals, Inc, 509 U.S. 579; 113 S. Ct. 2786; 125 L. Ed. 2d 469
(1993).
4
  Grandparents make no argument on appeal that the trial court erred in determining that Dr.
Fishman’s methods and opinions did not meet Daubert standards.


                                               -15-
A’s mental and emotional health if grandparenting time was not granted, the trial court relied
heavily on statements that A made to Dr. Fishman pointing out that father had affirmatively
waived any hearsay objection to A’s statements made to her (which Dr. Fishman testified to and
were contained in Dr. Fishman’s report that had been admitted into evidence).

        Many of A’s statements to Dr. Fishman were hearsay; they were out-of-court statements
used for the truth of the matter asserted. See MRE 801. Hearsay is not admissible unless it falls
within an exception. MRE 802. There has never been a claim by grandparents that any of A’s
statements to Dr. Fishman fell within a hearsay exception. As indicated by grandparents,
however, during the evidentiary hearing concerning Dr. Fishman’s testimony, father withdrew
any hearsay objection to the admission of A’s statements. In considering A’s statements, the
trial court relied on father’s withdrawal of the hearsay objection. Absent the withdrawal of such
objection, many of A’s statements would have been inadmissible.

        Waiver is the voluntary and intentional relinquishment of a known right. MacInnes v
MacInnes, 260 Mich. App. 280, 287; 677 NW2d 889 (2004). “One who waives his rights under a
rule may not then seek appellate review of a claimed deprivation of those rights, for his waiver
has extinguished any error.” People v Carter, 462 Mich. 206, 215; 612 NW2d 144 (2000)
(quotation omitted). Father voluntarily and intentionally withdrew his hearsay objection to A’s
statements. Thus, father cannot now argue on appeal that the trial court erred in considering A’s
statements because the statements were hearsay and did not fall within a hearsay exception.
Carter, 462 Mich. at 215. Because father withdrew his hearsay objection to A’s statements,
thereby allowing facts and data on which Dr. Fishman based her opinion to be admitted into
evidence, father cannot now claim on appeal that the trial court erred when it considered A’s
statements.

                                 VI. Substantial Risk of Harm

       Father avers that the trial court’s finding that grandparents proved that a denial of
grandparenting time would create a substantial risk of harm was against the great weight of the
evidence. We disagree.

        “Orders concerning grandparenting time must be affirmed on appeal unless the trial
court’s findings of fact were against the great weight of the evidence, the court committed a
palpable abuse of discretion, or the court made a clear legal error on a major issue.” Keenan,
275 Mich. App. at 679. A trial court’s findings of fact are not against the great weight of the
evidence unless the evidence clearly preponderates in the opposite direction. Id. at 680. A trial
court has superior fact-finding ability, and this Court must give deference to a trial court’s
determination regarding the weight to assign evidence. See Berger v Berger, 277 Mich. App. 700,
715; 747 NW2d 336 (2008).

        We first note that the vast majority of father’s argument on this issue is premised on his
prior argument—that the trial court erred in relying on A’s statements to Dr. Fishman. Father
makes no argument that, if A’s statements to Dr. Fishman were properly considered, the trial
court’s finding was still against the great weight of the evidence. Given our conclusion that the
trial court properly considered A’s statements, we could simply affirm the trial court’s factual
finding regarding a substantial risk of harm without any analysis. However, thoroughness

                                              -16-
requires that we point out several salient portions of A’s statements to Dr. Fishman that showed,
by a preponderance of the evidence, a denial of grandparenting time would create a substantial
risk of harm to A’s mental, physical, or emotional health.

        A told Dr. Fishman that he feels as though he merely exists until the next time he gets to
see his grandparents and is very sad about losing his grandparents. A stated that he had grown
up referring to his grandparents as “Mom” and “Pop” and that he now felt as though he has lost
the only home he had known and that he had been kidnapped due to being required to live with
his father. A told Dr. Fishman that he is afraid of not being able to see his grandparents; that
sometimes he is homesick and lonely; that grandparents’ house feels like home and that is where
he belongs and is most welcome; and that, if he could not see grandparents anymore, his life
would be horrible, he would be sad, angry, and depressed, and he would not have much to look
forward to.

        As previously stated, the evidence showed that A lived with his grandparents for
numerous years and that the grandparents raised A as their own child. A’s statements support
that he saw his grandparents as parental figures and certainly show that not only did he want to
spend time with them, he would be angry, sad and depressed if he could not. Under these
circumstances, the trial court’s finding that a denial of grandparenting time would create a
substantial risk of harm to A’s mental and emotional health did not clearly preponderate against
the evidence. Keenan, 275 Mich. App. at 680.

       Affirmed.



                                                            /s/ Deborah A. Servitto
                                                            /s/ Amy Ronayne Krause




                                              -17-